Citation Nr: 0105870	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from June 1942 to December 1945, and who died 
in October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 



REMAND

The appeal was certified to the Board in December 1999.  
Later, in December 1999, the appellant submitted additional 
pertinent evidence and did not waive her right to have this 
evidence reviewed by the RO.  

In a November 1998 letter from R. A. Levine, M.D., a private 
physician, it was indicated that this private physician had 
cared for the veteran for approximately 2 1/2 years prior to 
the veteran's death.  The record does not indicate that an 
attempt has been made to obtain records relating to treatment 
of the veteran from Dr. Levine.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

A January 1999 opinion from a VA physician reflects that the 
physician did not have access to records from the 
rehabilitation center where the veteran was residing at the 
time of his death.  These records were associated with the 
file subsequent to the January 1999 opinion.

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO should contact the appellant 
and request that she provide the names and 
addresses of any health care providers, 
both VA and non-VA, who treated the 
veteran for any illness in the year prior 
to his death.  After obtaining any 
necessary authorization, the RO should 
contact any identified health care 
providers and request copies of all 
records relating to any treatment provided 
the veteran in the year prior to his 
death, as well as contacting Dr. Levine 
and requesting copies of all records 
relating to any treatment he provided the 
veteran.  These records should be 
associated with the claims file.  

2.  Then, the RO should arrange for a 
review of the claims folder by VA 
physicians who are specialists in 
pulmonary and psychiatric disorders.  The 
claims folder must be made available for 
review by the physicians and the reports 
should reflect that such review was 
accomplished.  The physicians are 
requested to provide opinions, based on a 
review of the evidence, as to whether it 
is at least as likely as not that the 
veteran's service-connected wound of 
Muscle Group XIX of the abdominal wall, 
generalized anxiety state and depression, 
residuals of wounds of the pleural and 
peritoneal cavities, and bilateral pes 
planus either: (1) caused or contributed 
substantially or materially to cause 
death; (2) resulted in debilitating 
effects and general impairment of health 
to an extent that rendered the veteran 
materially less capable of resisting the 
effects of other disease that primarily 
caused death; or (3) were of such a 
severity as to have had a material 
influence in accelerating the veteran's 
death.  A complete rationale for any 
opinion offered should be given.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the issue 
on appeal.  

4.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

